       Case 4:20-cv-00236-RH-MJF Document 595 Filed 07/19/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

KIRK NIELSEN, MORGAN
OUTLAW, REVEL LUBIN, FELICIA
BRUCE, BARBARA DEVANE, RAY
DAVIS, DONESA JACKSON,
ALIANZA FOR PROGRESS, INC.,  Consolidated Case No.
FLORIDA ALLIANCE FOR
RETIRED AMERICANS, INC. and
                             4:20-cv-00236-RH-MJF
PRIORITIES USA,
      Plaintiffs,

v.
RON DESANTIS, in his official
capacity as Florida Governor, et al.,

      Defendants.

                       JOINT NOTICE OF SETTLEMENT

       Pursuant to Rule 16.2(A)(1), Local Rules of the United States District Court

 for the Northern District of Florida, Plaintiffs Kirk Nielsen, Morgan Outlaw, Revel

 Lubin, Felicia Bruce, Barbara DeVane, Ray Davis, Donesa Jackson, Alianza for

 Progress, Inc., Florida Alliance for Retired Americans, Inc., and Priorities USA

 (collectively, “Nielsen Plaintiffs”), Plaintiffs Dream Defenders, New Florida

 Majority Education Fund, Organize Florida Education Fund, Murray Heller,

 Paulina Hernandez Morales, Celcio Eduardo Romero, and Sheila Young

 (collectively, the “Dream Defenders Plaintiffs”), the State Defendants, and the
     Case 4:20-cv-00236-RH-MJF Document 595 Filed 07/19/20 Page 2 of 5




Republican Party Defendant-Intervenors, hereby give notice to the Court that they

have reached a settlement of this action that will be consummated on or before July

20, 2020.   The settlement agreement among the undersigned parties imposes

requirements on only the State Defendants, Nielsen Plaintiffs, and Dream

Defenders Plaintiffs; however, pursuant to the parties’ agreement, the Nielsen

Plaintiffs and Dream Defender Plaintiffs will file a Joint Notice and Stipulation of

Dismissal of all Claims against All Parties within three (3) business days of

consummation of the settlement. The parties further agree that their agreement

does not constitute an enforceable injunctive order of the Court and, as such, the

Court retains no continuing jurisdiction over the agreement.

For the Nielsen Plaintiffs

/s/ John Devaney
John Devaney
PERKINS COIE LLP
700 Thirteenth St., N.W., Suite 800
Washington, DC 20005-3960
(202) 654-6200 devaney@perkinscoie.com

For the Dream Defenders Plaintiffs

/s/ Stuart C. Naifeh
Stuart C. Naifeh
DEMOS
80 Broad St, 4th Floor
New York, NY 10004
(212) 485-6055
snaifeh@demos.org


                                          -2-
     Case 4:20-cv-00236-RH-MJF Document 595 Filed 07/19/20 Page 3 of 5




For State Defendants
(Secretary of State, Attorney General,
and Members of Florida Election
Canvassing Commission)

/s/ Bradley R. McVay
Bradley R. McVay (FBN 79034)
General Counsel, Florida Department of State
500 South Bronough Street,
Tallahassee, FL 32399
(850) 245-6536
brad.mcvay@dos.myflorida.com

/s/ Jeffrey DeSousa__    ____________
Jeffrey Paul DeSousa
Florida Bar No. 110951
Office of the Attorney General
The Capitol, PL-01
Tallahassee, Florida 32399
(850) 414-3300
Jeffrey.desousa@myfloridalegal.com

/s/ Mohammad O. Jazil
Mohammad O. Jazil (FBN 72556)
HOPPING GREEN AND SAMS, P.A.
119 South Monroe Street, Suite 300
Tallahassee, FL 32301
(850) 222-7500
mjazil@hgslaw.com




                                         -3-
     Case 4:20-cv-00236-RH-MJF Document 595 Filed 07/19/20 Page 4 of 5




For Republican Party Defendant Intervenors

s/ Benjamin J. Gibson
Benjamin J. Gibson
SHUTTS AND BOWEN, LLP
Fla. Bar No. 058661
215 South Monroe Street, Suite 804
Tallahassee, FL 32301
(850) 241-1717
bgibson@shutts.com

/s/ Jason Torchinsky
Jason Torchinsky
HOLTZMAN VOGEL JOSEFIAK TORCHINSKY, PLLC
2300 N. Street N.W., Suite 643A
Washington, D.C. 20037
(202) 737-8808
jtorchinsky@hvjt.law


Dated: July 19, 2020




                                      -4-
      Case 4:20-cv-00236-RH-MJF Document 595 Filed 07/19/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 19, 2020 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                               /s/    Mohammad O. Jazil




                                             -5-
